DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The preliminary amendment filed November 21, 2018 is acknowledged and has been entered.  

2.	Claims 1-22 are pending in the application and are currently subject to the following restriction and election requirement.


Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-10, 17, and 20-22, drawn to a method of treating exhausted tumor infiltrating lymphocytes (TILs) from a tumor.

Group II, claim(s) 11, drawn to isolated tumor infiltrating lymphocytes (TILs).

Group III, claim(s) 12-16, drawn to a method of treating of treating a tumor in a subject.

Group IV, claim(s) 18 and 19, drawn to a composition and a kit.

4.	The groups of inventions listed above do not relate to a single general inventive 

The inventions appear to be linked by a common concept, or special technical feature, namely contacting tumor infiltrating lymphocytes (TILs) from a tumor with an agent that increases peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC1) activity in the TILs.  However U.S. Patent Application Publication No. 2018/0228775-A1 (Goyal et al.) teaches a method of increasing the efficacy of a cancer treatment regimen in a subject by administering to a subject receiving an active immunotherapy a PPAR gamma agonist or more particularly Rosiglitazone.  Goyal et al. teaches that they discovered the one of the mechanisms by which PPAR gamma agonists such as troglitazone and rosiglitazone are effectively used to treat cancer1 is that these agents cause improved ratios of CD8+ effector cytotoxic T cells (CTLs) to T regulatory cells (Tregs) in tumors and draining lymph nodes; see entire document (e.g., Figure 33; and paragraph [00046] and [00060]). Moreover Goyal et al. teaches that it was found that rosiglitazone reduces the extent of Treg expansion following contact with GM-CSF (see, e.g., paragraph [000229]).  Therefore, it would have been obvious to one ordinarily skilled in the art to practice the claimed invention by contacting TILs from a tumor with a PPAR gamma agonist such as troglitazone or rosiglitazone in order to suppress the expansion of Tregs and increase the ratio of effector cells to Tregs.  As such, the technical feature that appears to link the inventive concepts of the inventions does not constitute a special technical feature as defined by PCT Rule 13.1, as it does not define a contribution over the prior art.

Accordingly the special technical feature of the invention of Group I is treating exhausted tumor infiltrating lymphocytes (TILs) from a tumor.

The special technical feature of the invention of Group II is preparing isolated tumor 

The special technical feature of the invention of Group III is treating of treating a tumor in a subject.

The special technical feature of the invention of Group IV is producing a composition and a kit.

Accordingly, the inventions of Groups I-IV do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.22.  

5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species of the inventions are as follows: 

A.	The invention wherein the one or more agents that increase peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC1) activity is one or more of the agents selected from pioglitazone, rosiglitazone, rivoglitazone, troglitazone, aleglitazar, farglitazar, muraglitazar, tesaglitazar, an AMPK activator (and in particular AICAR), resveratrol, SRT1720, SRT2104, SRT2183, and SRT1460.

Note:  Applicant must elect a single species of the elected invention by specifically naming one or more of the agents to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

 expression.

Note:  Applicant must elect a single species of the elected invention by specifically naming one or more of the characteristics exhibited by the exhausted TILs to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

C.	The invention wherein the TILs are further contacted with one of more of the following:  IL-2, an anti-CD3 antibody, and an anti-CD28 antibody.

Note:  Applicant must elect a single species of the elected invention by specifically naming one or more of IL-2, an anti-CD3 antibody, and an anti-CD28 antibody to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

D.	The invention in which tumor is a tumor of a type of cancer selected from those listed by claim 17. 

Note:  Applicant must elect a single species of the elected invention by specifically naming a type of cancer listed by claim 17 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

6.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.



7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

8.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
February 2, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Yu et al. (Hepatology. 2006 Jan; 43 (1): 134-43), which describes the administration of troglitazone to tumor‐bearing subjects to significantly reduce tumor growth and cause tumor regression; see the entire document (e.g., the abstract).  
        2 In addition, Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.